[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-13713         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 31, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                            D.C. Docket No. 2:10-cv-00034-LGW-JEG

HECTOR INTERIAL,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

M.D. M. CHIPPI,
Officers and employees of the
United States Department of Justice,
P.A. MIGUEL A. TORRADAS,
Officers and employees of the
United States Department of Justice,
M.L.P. F. ADAIR,
Officers and employees of the
United States Department of Justice,
BUREAU OF PRISONS,
With their official duty station at F.C.I. Jesup,

llllllllllllllllllllllllllllllllllllllll                          Defendants-Appellees.
                                      ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________
                                        (May 31, 2011)
Before MARCUS, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Hector Interial, a prisoner proceeding pro se, appeals the sua sponte dismissal

of his Bivens action as untimely. On appeal, Interial argues that the district court

erred by dismissing his complaint rather than tolling the statute of limitations by

applying the continuous treatment doctrine. After thorough review, we affirm.

      We review the district court’s interpretation and application of the statute of

limitations de novo. Brown v. Georgia Bd. of Pardons & Paroles, 335 F.3d 1259,

1261 n.2 (11th Cir. 2003). Pursuant to § 1915A, district courts are required to screen

civil complaints filed by prisoners against governmental entities or employees, and

dismiss any portion of the complaint that “is frivolous, malicious, or fails to state a

claim upon which relief may be granted.” 28 U.S.C. § 1915A(b)(1). Dismissal of a

prisoner’s complaint as time-barred is appropriate if it appears beyond a doubt from

the complaint itself that the prisoner cannot avoid a statute of limitations bar. Hughes

v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003).

      Actions brought under Bivens are subject to the statute of limitations governing

personal injury actions in the state where the claim has been brought. Kelly v. Serna,

87 F.3d 1235, 1238 (11th Cir. 1996). Interial brought his claim in Georgia, where the

governing limitations period for personal injury claims is two years. O.C.G.A. §

                                           2
9-3-33; M.H.D. v. Westminster Sch., 172 F.3d 797, 802-03 (11th Cir. 1999).

Pursuant to federal law, a cause of action accrues, and thereby sets the limitations

clock running, when “the facts which would support a cause of action are apparent

or should be apparent” to a reasonably prudent person. Brown, 335 F.3d at 1261.

      Under the continuous treatment doctrine, “‘a plaintiff’s cause of action does not

accrue until the tortious continuing treatment ends, even if the plaintiff is aware of the

facts constituting negligence before that time.’” McCullough v. United States, 607

F.3d 1355, 1361 (11th Cir. 2010) (quoting Wehrman v. United States, 830 F.2d 1480,

1483 (8th Cir. 1987)). “However, neither the Eleventh Circuit nor the former Fifth

Circuit has specifically adopted the continuous treatment doctrine.” Id.

      We are unpersuaded by Interial’s claim that the district court erred by

dismissing his complaint. Indeed, viewing the allegations in Interial’s complaint as

true, the alleged conduct of which he complains commenced on or about June 16,

2005, the date on which Interial first sought treatment for chest pain and shortness of

breath, and continued until approximately August 5, 2005, the date on which Interial

had triple bypass surgery. However, the Bivens complaint in this case was not filed

until February 16, 2010. By August 5, 2005, Interial was aware of the facts that form

the basis of his complaint, and thus, the applicable statute of limitations required him




                                            3
to file his complaint on or before August 6, 2007, in order to be considered timely

filed. Instead, Interial filed his complaint more than two and a half years later.

      Nor is the statute of limitations tolled under the continuous treatment doctrine,

as this court has not adopted the continuous treatment doctrine. See McCullough,

607 F.3d at 1361. However, even if we were to adopt the continuous treatment

doctrine, it still would not save Interial’s claim. The doctrine states that a “cause of

action does not accrue until the tortious continuing treatment ends,” id., but Interial

has not alleged any tortious treatment by the defendants after August 2005. Thus, the

two-year statute of limitations started to run in August 2005, and Interial’s claim

would still be time-barred. Accordingly, we conclude that the district court did not

err in determining that the applicable statute of limitations barred Interial’s claim.

      AFFIRMED.




                                           4